COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-166-CV
 
L.C. WEBSTER,
INDIVIDUALLY,                                             
APPELLANT 
AND AS REPRESENTATIVE OF 
THE ESTATE OF EXIE L.
WEBSTER,
DECEASED                                                                                         
                                                    
V.
 
LLOYD W. DOUGLAS,                                                            
APPELLEES
WHISPERING PINES LODGE I,
LLP, 
WHISPERING PINES LODGE,
LLC 
AND SUNFLOWER PARK HEALTH

CARE,
INC.                                                                                         
                                                                                                        
                                               ----------
            FROM
THE  17TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
 




 
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  November 8, 2007




[1]See Tex. R. App. P. 47.4.